Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to submission of application on 3/18/2021.
Claims 1-20 are presented for examination.
	Priority
	Applicants’ claim for the benefit of a prior-filed US application 16373489 filed on 4/02/2019 is acknowledged and admitted.
	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5, 8-9, 11, 13, 16-17, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 10 of U.S. Patent No. US 11023113 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because they recite only obvious differences which would have been obvious to one of ordinary skill in the art at the time of invention such as simply omitting/adding steps or elements along with their functions, and implementing a system, product, or medium having a computer program for performing the method steps.
Current application
US 11023113 B2
1. A method for visually manipulating a digital object implemented by at least one computing device in a digital visual manipulation environment, the method comprising: receiving, by the at least one computing device, user input of an activation gesture relative to the digital object displayed on a display surface; 

generating, by the at least one computing device, an axis of manipulation for the digital object based on a position of the activation gesture relative to the digital object; 

activating, by the at least one computing device, one of multiple manipulation modes that each indicate a different type of motion of the digital object relative to the axis of manipulation based on a length of the activation gesture; 

detecting, by the at least one computing device, removal of the activation gesture, the activated manipulation mode remaining active when the activation gesture is removed; and 

receiving, by the at least one computing device, user input of a manipulation gesture causing a visual manipulation of the digital object relative to the axis of manipulation based on the activated manipulation mode.
1. In a digital visual manipulation environment for visually manipulating a digital object, a method implemented by at least one computing device, the method comprising: receiving, by the at least one computing device, user input of an activation gesture relative to the digital object displayed on a display surface, …

generating, by the at least one computing device, an axis of manipulation for the digital object and based on a position of the activation gesture relative to the digital object;

activating, by the at least one computing device, one of multiple manipulation modes that each indicate a different type of motion of the digital object relative to the axis of manipulation based on a length of the activation gesture, …

detecting, by the at least one computing device, removal of the activation gesture; … the activated manipulation mode remaining active when the activation gesture is removed;

receiving, by the at least one computing device, a manipulation gesture, the manipulation gesture comprising a single touch swiping gesture;
recognizing, by the at least one computing device, the manipulation gesture indicative of a manipulation of the digital object relative to the axis of manipulation and based on the activated manipulation mode; 
generating, by the at least one computing device, a visual manipulation of the digital object relative to the axis of manipulation and based on the manipulation gesture; …

3. The method as described in claim 1, wherein the activated manipulation mode is a wrapping mode, and the visual manipulation is a wrapping 



10. The method as described in claim 1, wherein said recognizing the manipulation gesture comprises recognizing a single point swiping gesture perpendicular to the axis of manipulation, effective to manipulate the digital object relative to the axis of manipulation in the direction of the swiping gesture.
8. The method as described in claim 1, further comprising: receiving, by the at least one computing device, user input of a removal gesture to the axis of manipulation visible on the display surface, the removal gesture terminating the activated manipulation mode and removing the axis of manipulation.
1. … receiving, by the at least one computing device, a user input of a two point touch and contract gesture to the axis of manipulation visible on the display surface, effective to terminate the activated manipulation mode and remove the axis of manipulation.
9. In a digital visual environment for visually manipulating a digital object, a system to manipulate the digital object relative to an axis of manipulation, the system comprising: one or more processors; and one or more computer-readable storage media storing instructions that are executable by the one or more processors to: receive user input of an activation gesture relative to the digital object displayed on a display surface; 

generate the axis of manipulation for the digital object based on a position of the activation gesture relative to the digital object; 


activate one of multiple manipulation modes that each indicate a different type of motion of the digital object relative to the axis of manipulation based on a length of the activation gesture; 


detect removal of the activation gesture, the activated manipulation mode remaining active when the activation gesture is removed; and 


receive user input of a manipulation gesture that causes a visual manipulation of the digital object relative to the axis of manipulation based on the activated manipulation mode.
1. In a digital visual manipulation environment for visually manipulating a digital object, a method implemented by at least one computing device, the method comprising: receiving, by the at least one computing device, user input of an activation gesture relative to the digital object displayed on a display surface, …



generating, by the at least one computing device, an axis of manipulation for the digital object and based on a position of the activation gesture relative to the digital object;

activating, by the at least one computing device, one of multiple manipulation modes that each indicate a different type of motion of the digital object relative to the axis of manipulation based on a length of the activation gesture, …

detecting, by the at least one computing device, removal of the activation gesture; … the activated manipulation mode remaining active when the activation gesture is removed;

receiving, by the at least one computing device, a manipulation gesture, the manipulation gesture comprising a single touch swiping gesture;
recognizing, by the at least one computing device, the manipulation gesture indicative of a manipulation of the digital object relative to the axis of manipulation and based on the activated manipulation mode; 
generating, by the at least one computing device, a visual manipulation of the digital object relative to the axis of manipulation and based on the manipulation gesture; …

	
8. The method as described in claim 1, wherein said generating a visual manipulation comprises folding the digital object over the axis of manipulation.
A skilled artisan would understand that folding over an axis would produce an equivalent visualization as a wrapping around an axis and would be synonyms.
13. The system as described in claim 9, wherein a direction that the digital object is visually manipulated relative to the axis of manipulation corresponds to a direction of the manipulation gesture.
10. The method as described in claim 1, wherein said recognizing the manipulation gesture comprises recognizing a single point swiping gesture perpendicular to the axis of manipulation, effective to manipulate the digital object relative to the axis of manipulation in the direction of the swiping gesture.
16. The system as described in claim 9, wherein the instructions are further executable by the one or more processors to receive user input of a removal gesture to the axis of manipulation visible on the display surface that causes the activated manipulation mode to be terminated and the axis of manipulation to be removed.
1. … receiving, by the at least one computing device, a user input of a two point touch and contract gesture to the axis of manipulation visible on the display surface, effective to terminate the activated manipulation mode and remove the axis of manipulation.
17. A computer-implemented method for visually manipulating a digital object in a digital visual manipulation environment, comprising: 


generating, by at least one computing device, an axis of manipulation for the digital object responsive to detecting user input of an activation gesture relative to the digital object displayed on a display surface, the axis of manipulation generated at a position of the activation gesture relative to the digital object; 

activating, by the at least one computing device, one of multiple manipulation modes that each indicate a different type of motion of the digital object relative to the axis of manipulation based on a length of the activation gesture, the activated manipulation mode remaining active when the activation gesture is removed; and 



visually manipulating, by the at least one computing device, the digital object relative to the axis of manipulation responsive to receiving a manipulation gesture and based on the activated manipulation mode.
1. In a digital visual manipulation environment for visually manipulating a digital object, a method implemented by at least one computing device, the method comprising: 

receiving, by the at least one computing device, user input of an activation gesture relative to the digital object displayed on a display surface, …
generating, by the at least one computing device, an axis of manipulation for the digital object and based on a position of the activation gesture relative to the digital object;

activating, by the at least one computing device, one of multiple manipulation modes that each indicate a different type of motion of the digital object relative to the axis of manipulation based on a length of the activation gesture, …
detecting, by the at least one computing device, removal of the activation gesture; … the activated manipulation mode remaining active when the activation gesture is removed;

receiving, by the at least one computing device, a manipulation gesture, the manipulation gesture comprising a single touch swiping gesture;
recognizing, by the at least one computing device, the manipulation gesture indicative of a manipulation of the digital object relative to the axis of manipulation and based on the activated manipulation mode; 



1. … receiving, by the at least one computing device, a user input of a two point touch and contract gesture to the axis of manipulation visible on the display surface, effective to terminate the activated manipulation mode and remove the axis of manipulation.


Claims 2, 6-7, 10, 14-15, 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9 of U.S. Patent No. US 11023113 B2, in view of Kajiya et al (US 20110041098 A1 thereafter "Kajiya"). 
As to claim 2, US 11023113 B2 does not disclose “wherein the axis of manipulation is locked at the position of the activation gesture relative to the digital object after detecting the removal of the activation gesture”.
On the other hand, Kajiya does teach “wherein the axis of manipulation is locked at the position of the activation gesture relative to the digital object after detecting the removal of the activation gesture”.
Kajiya discloses a user provides three touch points, the user may use the third touch point to rotate the object around the defined axis [See ¶-43]. The user may remove multiple touch points while still maintaining the order and operation of the object [See ¶-38]. Thus it would have been obvious to remove the axis defining touch points 108, and 110 (activation gesture) and maintain the rotation enablement (activated manipulation mode) since the third finger 112/212 is used to cause the rotation about the first axis [See ¶-42-43].

Motivation to do so would be to reduce hand fatigue, while allowing the user to perform desired manipulations. Additional motivation to do so would be to maintain the manipulation when a user accidentally removes a finger from the touch screen, as taught by Kajiya [See ¶-38].
As to claim 6, US 11023113 B2 does not disclose “receiving, by the at least one computing device, user input of an unlock gesture to the axis of manipulation visible on the display surface, the unlock gesture enabling movement of the axis of manipulation to a different position relative to the digital object.”
On the other hand, Kajiya does teach “receiving, by the at least one computing device, user input of an unlock gesture to the axis of manipulation visible on the display surface, the unlock gesture enabling movement of the axis of manipulation to a different position relative to the digital object.”
Kajiya discloses as shown in Fig 2, that when a user provides two touch points 202 and 204 (activation gesture), a rotation axis 208 (axis of manipulation) through the centroid of the object 210 is generated that is parallel to the touch input ("based on a position of the activation gesture") [See ¶-42]. The user's fingers are identified and the order of their fingers is maintained [See ¶-25, 38]. Thus the user may remove, then reapply the first and second touch points 108, and 110 (unlock gesture). When the first and second touch inputs change location, the axis is established based on the new positions of the touch points [See ¶-27].

Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Kajiya’s repositioning gesture would have predictably resulted in allowing the user to quickly and easily reposition an axis.
As to claim 7, Claim 9 of US 11023113 B2, and Kajiya disclose the method as described in claim 6, further comprising: receiving, by the at least one computing device, user input of a reposition gesture to the axis of manipulation visible on the display surface, the reposition gesture moving the axis of manipulation to the different position relative to the digital object, and in response, generating the axis of manipulation at the different position relative to the digital object [Claim 9, “wherein the method further comprises, after said generating the axis of manipulation, receiving a further two point touch gesture to move the axis of manipulation and in response, generating the axis of manipulation at a different position relative to the digital object.”].
As to claim 10, US 11023113 B2 does not disclose “wherein the axis of manipulation is locked at the position of the activation gesture relative to the digital object after detection of the removal of the activation gesture.”
On the other hand, Kajiya does teach “wherein the axis of manipulation is locked at the position of the activation gesture relative to the digital object after detection of the removal of the activation gesture.”

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified US 11023113 B2 to incorporate Kajiya’s maintaining finger based manipulation.
Motivation to do so would be to reduce hand fatigue, while allowing the user to perform desired manipulations. Additional motivation to do so would be to maintain the manipulation when a user accidentally removes a finger from the touch screen, as taught by Kajiya [See ¶-38].
As to claim 14, US 11023113 B2 does not disclose “receive user input of an unlock gesture to the axis of manipulation visible on the display surface that causes movement of the axis of manipulation to be enabled.”
On the other hand, Kajiya does teach “receive user input of an unlock gesture to the axis of manipulation visible on the display surface that causes movement of the axis of manipulation to be enabled.”
Kajiya discloses as shown in Fig 2, that when a user provides two touch points 202 and 204 (activation gesture), a rotation axis 208 (axis of manipulation) through the centroid of the object 210 is generated that is parallel to the touch input ("based on a position of the activation gesture") [See ¶-42]. The user's fingers are identified and the order of their fingers is maintained [See ¶-25, 38]. Thus the user may remove, then reapply the first and second touch points 108, and 110 (unlock gesture). When the first and second touch inputs change location, the axis is established based on the new positions of the touch points [See ¶-27].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified US 11023113 B2 to incorporate the teachings of Kajiya’s repositioning gesture.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Kajiya’s repositioning gesture would have predictably resulted in allowing the user to quickly and easily reposition an axis.
As to claim 15, Claim 9 of US 11023113 B2, and Kajiya disclose the system as described in claim 14, wherein the instructions are further executable by the one or more processors to receive user input of a reposition gesture to the axis of manipulation visible on the display surface that moves the axis of manipulation to a different position relative to the digital object, and in response, causes the axis of manipulation to be generated at the different position relative to the digital object [Claim 9, “wherein the method further comprises, after said generating the axis of manipulation, receiving a further two point touch gesture to move the axis of manipulation and in response, generating the axis of manipulation at a different position relative to the digital object.”].
As to claim 18, US 11023113 B2 does not disclose “wherein the axis of manipulation is locked at the position of the activation gesture relative to the digital object after detecting removal of the activation gesture”.
On the other hand, Kajiya does teach “wherein the axis of manipulation is locked at the position of the activation gesture relative to the digital object after detecting removal of the activation gesture”.
Kajiya discloses a user provides three touch points, the user may use the third touch point to rotate the object around the defined axis [See ¶-43]. The user may remove multiple touch points while still maintaining the order and operation of the object [See ¶-38]. Thus it would have been obvious to remove the axis defining touch points 108, and 110 (activation gesture) and maintain the rotation enablement (activated manipulation mode) since the third finger 112/212 is used to cause the rotation about the first axis [See ¶-42-43].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified US 11023113 B2 to incorporate the teachings of Kajiya’s maintaining finger based manipulation.
Motivation to do so would be to reduce hand fatigue, while allowing the user to perform desired manipulations. Additional motivation to do so would be to maintain the manipulation when a user accidentally removes a finger from the touch screen, as taught by Kajiya [See ¶-38].
As to claim 19, Claim 9 of US 11023113 B2 discloses the computer-implemented method as described in claim 17, further comprising: generating, by the at least one computing device, the axis of manipulation at a different position relative to wherein the method further comprises, after said generating the axis of manipulation, receiving a further two point touch gesture to move the axis of manipulation and in response, generating the axis of manipulation at a different position relative to the digital object.”].
However, US 11023113 B2 does not disclose “generating, by the at least one computing device, the axis of manipulation at a different position relative to the digital object responsive to receiving user input of an unlock gesture and a subsequent reposition gesture …, the unlock gesture enabling movement of the axis of manipulation …” (Emphasis added.)
On the other hand, Kajiya does teach “generating, by the at least one computing device, the axis of manipulation at a different position relative to the digital object responsive to receiving user input of an unlock gesture and a subsequent reposition gesture …, the unlock gesture enabling movement of the axis of manipulation …” (Emphasis added.)
Kajiya discloses as shown in Fig 2, that when a user provides two touch points 202 and 204 (activation gesture), a rotation axis 208 (axis of manipulation) through the centroid of the object 210 is generated that is parallel to the touch input ("based on a position of the activation gesture") [See ¶-42]. The user's fingers are identified and the order of their fingers is maintained [See ¶-25, 38]. Thus the user may remove, then reapply the first and second touch points 108, and 110 (unlock gesture). When the first 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified US 11023113 B2 to incorporate the teachings of Kajiya’s repositioning gesture.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Kajiya’s repositioning gesture would have predictably resulted in allowing the user to quickly and easily reposition an axis.
Claims 4, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. US 11023113 B2, in view of Fram et al (US 9324188 B1 thereafter "Fram").
As to claim 4, US 11023113 B2 does not disclose "wherein a degree to which the digital object is visually manipulated relative to the axis of manipulation is based on a length of the manipulation gesture."
On the other hand, Fram does teach "wherein a degree to which the digital object is visually manipulated relative to the axis of manipulation is based on a length of the manipulation gesture."
Fram discloses that a 3D object is rotated around an axis based on the distance (length) the finger is slid (manipulation gesture) [See Col 3, Ln 46-57].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified US 11023113 B2 to incorporate the teachings of Fram's finger distance rotation.

As to claim 12, US 11023113 B2 does not disclose "wherein a degree to which the digital object is visually manipulated relative to the axis of manipulation is based on a length of the manipulation gesture."
On the other hand, Fram does teach "wherein a degree to which the digital object is visually manipulated relative to the axis of manipulation is based on a length of the manipulation gesture."
Fram discloses that a 3D object is rotated around an axis based on the distance (length) the finger is slid (manipulation gesture) [See Col 3, Ln 46-57].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified US 11023113 B2 to incorporate the teachings of Fram's finger distance rotation.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Fram's finger distance rotation would have predictably resulted in giving the user increased control over the amount of rotation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7, 9-10, 13-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kajiya et al (US 20110041098 A1 thereafter "Kajiya"), in view of Benko et al (US 20070247435 A1 thereafter "Benko").
As to claim 1, Kajiya discloses a method for visually manipulating a digital object implemented by at least one computing device in a digital visual manipulation environment, the method comprising: receiving, by the at least one computing device, user input of an activation gesture relative to the digital object displayed on a display surface; [The methods may be implemented on a device with a CPU (computing device), and memory storing the instructions to do so [See ¶-54, 64]. As shown in Fig 2, a user provides two touch points 202 and 204 (activation gesture) near object 210 (digital object) [See ¶-42]]
generating, by the at least one computing device, an axis of manipulation for the digital object based on a position of the activation gesture relative to the digital object; [As shown in Fig 2, when a user provides two touch points 202 and 204 (activation  gesture), a rotation axis 208 (axis of manipulation) through the centroid of the object based on a position of the activation gesture") [See ¶-42]]
activating, by the at least one computing device, … motion of the digital object relative to the axis of manipulation … and receiving, by the at least one computing device, user input of a manipulation gesture causing a visual manipulation of the digital object relative to the axis of manipulation based on the activated manipulation mode [A third input 212 (manipulation gesture) is input to rotate the object about the axis 208 [See ¶-43]. The third input 212 can be moved in order to cause the object to be rotated about the rotation axis 208 [See ¶-43]].
Kajiya does not explicitly teach "detecting, by the at least one computing device, removal of the activation gesture, the activated manipulation mode remaining active when the activation gesture is removed".
However, Kajiya discloses that when a user provides three touch points, the user may use the third touch point to rotate the object around the defined axis [See ¶-43]. The user may remove multiple touch points while still maintaining the order and operation of the object [See ¶-38]. Thus it would have been obvious to remove the axis defining touch points 108, and 110 (activation gesture) and maintain the rotation enablement (activated manipulation mode) since the third finger 112/212 is used to cause the rotation about the first axis [See ¶-42-43].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Kajiya's object manipulation to incorporate maintaining finger based manipulation.

However, Kajiya does not teach "activating, by the at least one computing device, one of multiple manipulation modes that each indicate a different type of motion … based on a length of the activation gesture". (Emphasis added.)
On the other hand, Benko does teach " activating, by the at least one computing device, one of multiple manipulation modes that each indicate a different type of motion … based on a length of the activation gesture". (Emphasis added.)
Benko discloses that a distance between a two finger gesture causes the interface to switch between cursor speed modes ("multiple manipulation modes that each indicate a different type of motion") [See ¶-48-49]. Further, the cursor speed is remembered even after the user lefts their secondary finger [See ¶-50].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Kajiya's object manipulation to incorporate the teachings of Benko's manipulation speed modification.
Motivation to do so would be to increase manipulation and selection accuracy, as taught by Benko [See ¶-52]. Additional motivation would be because known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. One of ordinary skill in the art of graphical user interfaces would have found it obvious to combine Kajiya's object manipulation with 
As to claim 2, Kajiya, and Benko disclose the method as described in claim 1, wherein the axis of manipulation is locked at the position of the activation gesture relative to the digital object after detecting the removal of the activation gesture [Kajiya, when a user provides three touch points, the user may use the third touch point to rotate the object around the defined axis [See ¶-43]. The user may remove multiple touch points while still maintaining the order and operation of the object [See ¶-38]. Thus it would have been obvious to remove the axis defining touch points 108, and 110 (activation gesture) and maintain the rotation enablement (activated manipulation mode) since the third finger 112/212 is used to cause the rotation about the first axis [See ¶-42-43]].
As to claim 5, Kajiya, and Benko disclose the method as described in claim 1, wherein a direction that the digital object is visually manipulated relative to the axis of manipulation corresponds to a direction of the manipulation gesture [Kajiya, The object is rotated about the first axis based on the third touch point (manipulation gesture) moving closer or further away (direction) from line 206 [See ¶-43]].
As to claim 6, Kajiya, and Benko disclose the  method as described in claim 1, further comprising: receiving, by the at least one computing device, user input of an unlock gesture to the axis of manipulation visible on the display surface, the unlock gesture enabling movement of the axis of manipulation to a different position relative to the digital object [Kajiya, the user's fingers are identified and the order of their fingers are maintained [See ¶-25, 38]. Thus the user may remove, then reapply the first and 
As to claim 7, Kajiya, and Benko disclose the method as described in claim 6, further comprising: receiving, by the at least one computing device, user input of a reposition gesture to the axis of manipulation visible on the display surface, the reposition gesture moving the axis of manipulation to the different position relative to the digital object, and in response, generating the axis of manipulation at the different position relative to the digital object [Kajiya, When the first and second touch inputs change location (reposition gesture), the axis is established based on the new positions of the touch points (moving the axis of manipulation) [See ¶-27]].
As to claim 9, Kajiya discloses in a digital visual environment for visually manipulating a digital object, a system to manipulate the digital object relative to an axis of manipulation, the system comprising: one or more processors; and one or more computer-readable storage media storing instructions that are executable by the one or more processors to: receive user input of an activation gesture relative to the digital object displayed on a display surface; [The methods may be implemented on a device with a CPU (processor), and memory (computer-readable storage media) storing the instructions to do so [See ¶-54, 64]. As shown in Fig 2, a user provides two touch points 202 and 204 (activation gesture) near object 210 (digital object) [See ¶-42]]
generate the axis of manipulation for the digital object based on a position of the activation gesture relative to the digital object; [As shown in fig 2, when a user provides two touch points 202 and 204 (activation  gesture), a rotation axis 208 (axis of based on a position of the activation gesture") [See ¶-42]]
activate … motion of the digital object relative to the axis of manipulation … and receive user input of a manipulation gesture that causes a visual manipulation of the digital object relative to the axis of manipulation based on the activated manipulation mode [A third input 212 (manipulation gesture) is input to rotate the object about the axis 208 [See ¶-43]. The third input 212 can be moved in order to cause the object to be rotated about the rotation axis 208 [See ¶-43]].
Kajiya does not explicitly teach "detect removal of the activation gesture, the activated manipulation mode remaining active when the activation gesture is removed".
However, Kajiya discloses that when a user provides three touch points, the user may use the third touch point to rotate the object around the defined axis [See ¶-43]. The user may remove multiple touch points while still maintaining the order and operation of the object [See ¶-38]. Thus it would have been obvious to remove the axis defining touch points 108, and 110 (activation gesture) and maintain the rotation enablement (activated manipulation mode) since the third finger 112/212 is used to cause the rotation about the first axis [See ¶-42-43].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Kajiya's object manipulation to incorporate maintaining finger based manipulation.
Motivation to do so would be to reduce hand fatigue, while allowing the user to perform desired manipulations. Additional motivation to do so would be to maintain the 
However, Kajiya does not teach "activate one of multiple manipulation modes that each indicate a different type of motion … based on a length of the activation gesture". (Emphasis added.)
On the other hand, Benko does teach "activate one of multiple manipulation modes that each indicate a different type of motion … based on a length of the activation gesture". (Emphasis added.)
Benko discloses that a distance between a two finger gesture causes the interface to switch between cursor speed modes ("multiple manipulation modes that each indicate a different type of motion") [See ¶-48-49]. Further, the cursor speed is remembered even after the user lefts their secondary finger [See ¶-50].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Kajiya's object manipulation to incorporate the teachings of Benko's manipulation speed modification.
Motivation to do so would be to increase manipulation and selection accuracy, as taught by Benko [See ¶-52]. Additional motivation would be because known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. One of ordinary skill in the art of graphical user interfaces would have found it obvious to combine Kajiya's object manipulation with Benko's speed modification in order to gain the commonly understood benefit of such adaptation, such as increasing control over the object manipulations.
As to claim 10, Kajiya, and Benko disclose the system as described in claim 9, wherein the axis of manipulation is locked at the position of the activation gesture relative to the digital object after detection of the removal of the activation gesture [Kajiya, when a user provides three touch points, the user may use the third touch point to rotate the object around the defined axis [See ¶-43]. The user may remove multiple touch points while still maintaining the order and operation of the object [See ¶-38]. Thus it would have been obvious to remove the axis defining touch points 108, and 110 (activation gesture) and maintain the rotation enablement (activated manipulation mode) since the third finger 112/212 is used to cause the rotation about the first axis [See ¶-42-43]].
As to claim 13, Kajiya, and Benko disclose the system as described in claim 9, wherein a direction that the digital object is visually manipulated relative to the axis of manipulation corresponds to a direction of the manipulation gesture [Kajiya, The object is rotated about the first axis based on the third touch point (manipulation gesture) moving closer or further away (direction) from line 206 [See ¶-43]].
As to claim 14, Kajiya, and Benko disclose the system as described in claim 9, wherein the instructions are further executable by the one or more processors to receive user input of an unlock gesture to the axis of manipulation visible on the display surface that causes movement of the axis of manipulation to be enabled [Kajiya, the user's fingers are identified and the order of their fingers are maintained [See ¶-25, 38]. Thus the user may remove, then reapply the first and second touch points 108, and 110 (unlock gesture). When the first and second touch inputs change location, the axis is established based on the new positions of the touch points [See ¶-27]].  
As to claim 15, Kajiya, and Benko disclose the system as described in claim 14, wherein the instructions are further executable by the one or more processors to receive user input of a reposition gesture to the axis of manipulation visible on the display surface that moves the axis of manipulation to a different position relative to the digital object, and in response, causes the axis of manipulation to be generated at the different position relative to the digital object [Kajiya, When the first and second touch inputs change location (reposition gesture), the axis is established based on the new positions of the touch points (moving the axis of manipulation) [See ¶-27]].
As to claim 17, Kajiya discloses a computer-implemented method for visually manipulating a digital object in a digital visual manipulation environment, comprising: generating, by at least one computing device, an axis of manipulation for the digital object responsive to detecting user input of an activation gesture relative to the digital object displayed on a display surface, the axis of manipulation generated at a position of the activation gesture relative to the digital object; [The methods may be implemented on a device with a CPU (computing device), and memory storing the instructions to do so [See ¶-54, 64]. As shown in fig 2, when a user provides two touch points 202 and 204 (activation  gesture), a rotation axis 208 (axis of manipulation) through the centroid of the object 210 (digital object) is generated that is parallel to the touch input ("based on a position of the activation gesture") [See ¶-42]]
activating, by the at least one computing device, … motion of the digital object relative to the axis of manipulation … and visually manipulating, by the at least one computing device, the digital object relative to the axis of manipulation responsive to receiving a manipulation gesture and based on the activated manipulation mode [A third 
Kajiya does not explicitly teach "the activated manipulation mode remaining active when the activation gesture is removed".
However, Kajiya discloses that when a user provides three touch points, the user may use the third touch point to rotate the object around the defined axis [See ¶-43]. The user may remove multiple touch points while still maintaining the order and operation of the object [See ¶-38]. Thus it would have been obvious to remove the axis defining touch points 108, and 110 (activation gesture) and maintain the rotation enablement (activated manipulation mode) since the third finger 112/212 is used to cause the rotation about the first axis [See ¶-42-43].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Kajiya's object manipulation to incorporate maintaining finger based manipulation.
Motivation to do so would be to reduce hand fatigue, while allowing the user to perform desired manipulations. Additional motivation to do so would be to maintain the manipulation when a user accidentally removes a finger from the touch screen, as taught by Kajiya [See ¶-38].
However, Kajiya does not teach "activating, by the at least one computing device, one of multiple manipulation modes that each indicate a different type of motion … based on a length of the activation gesture". (Emphasis added.)
one of multiple manipulation modes that each indicate a different type of motion … based on a length of the activation gesture". (Emphasis added.)
Benko discloses that a distance between a two finger gesture causes the interface to switch between cursor speed modes ("multiple manipulation modes that each indicate a different type of motion") [See ¶-48-49]. Further, the cursor speed is remembered even after the user lefts their secondary finger [See ¶-50].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Kajiya's object manipulation to incorporate the teachings of Benko's manipulation speed modification.
Motivation to do so would be to increase manipulation and selection accuracy, as taught by Benko [See ¶-52]. Additional motivation would be because known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. One of ordinary skill in the art of graphical user interfaces would have found it obvious to combine Kajiya's object manipulation with Benko's speed modification in order to gain the commonly understood benefit of such adaptation, such as increasing control over the object manipulations.
As to claim 18, Kajiya, and Benko disclose the computer-implemented method as described in claim 17, wherein the axis of manipulation is locked at the position of the activation gesture relative to the digital object after detecting removal of the activation gesture [Kajiya, when a user provides three touch points, the user may use the third touch point to rotate the object around the defined axis [See ¶-43]. The user 
As to claim 19, Kajiya, and Benko disclose the computer-implemented method as described in claim 17, further comprising: generating, by the at least one computing device, the axis of manipulation at a different position relative to the digital object responsive to receiving user input of an unlock gesture and a subsequent reposition gesture to the axis of manipulation visible on the display surface, the unlock gesture enabling movement of the axis of manipulation, and the reposition gesture moving the axis of manipulation to the different position relative to the digital object [Kajiya, the user's fingers are identified and the order of their fingers are maintained [See ¶-25, 38]. Thus the user may remove, then reapply the first and second touch points 108, and 110 (unlock gesture). When the first and second touch inputs change location (reposition gesture), the axis is established based on the new positions of the touch points (moving the axis of manipulation) [See ¶-27]].
Claims 3, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kajiya et al (US 20110041098 A1 thereafter "Kajiya"), in view of Benko et al (US 20070247435 A1 thereafter "Benko"), in view of Dorsey et al (US 20130222385 A1 thereafter "Dorsey").
As to claim 3, Kajiya, and Benko do not disclose "wherein the activated manipulation mode is a wrapping mode, and the visual manipulation is a wrapping of the digital object around the axis of manipulation."
On the other hand, Dorsey does teach “wherein the activated manipulation mode is a wrapping mode, and the visual manipulation is a wrapping of the digital object around the axis of manipulation."
Dorsey discloses as shown in Fig 34 that a canvas can be folded (wrapping mode) along a user defined axis (axis of manipulation) [See ¶-220-221].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Kajiya's object manipulation, and Benko's manipulation speed modification to incorporate the teachings of Dorsey’s canvas object.
Motivation to do so would be to provide a system that combines the ease and flexibility of sketching while allowing for a clearer understanding of 3D structure and form, as taught by Dorsey [See ¶-12]. Additional motivation to do so would be because it is a simple substitution of one known element for another to obtain predictable results. A skilled artisan would have known how to replace Kajiya’s object rotation with Dorsey’s canvas folding. A skilled artisan would have understood that the substitution would have resulted in the predictable result of maintaining and providing the metaphor of a physical canvas.
As to claim 11, Kajiya, and Benko do not disclose "wherein the activated manipulation mode is a wrapping mode, and the visual manipulation of the digital object causes the digital object to be wrapped around the axis of manipulation."

Dorsey discloses as shown in Fig 34 that a canvas can be folded (wrapping mode) along a user defined axis (axis of manipulation) [See ¶-220-221].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Kajiya's object manipulation, and Benko's manipulation speed modification to incorporate the teachings of Dorsey’s canvas object.
Motivation to do so would be to provide a system that combines the ease and flexibility of sketching while allowing for a clearer understanding of 3D structure and form, as taught by Dorsey [See ¶-12]. Additional motivation to do so would be because it is a simple substitution of one known element for another to obtain predictable results. A skilled artisan would have known how to replace Kajiya’s object rotation with Dorsey’s canvas folding. A skilled artisan would have understood that the substitution would have resulted in the predictable result of maintaining and providing the metaphor of a physical canvas.
Claims 4, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kajiya et al (US 20110041098 A1 thereafter "Kajiya"), in view of Benko et al (US 20070247435 A1 thereafter "Benko"), in view of Fram et al (US 9324188 B1 thereafter "Fram").
As to claim 4, Kajiya, and Benko do not disclose "wherein a degree to which the digital object is visually manipulated relative to the axis of manipulation is based on a length of the manipulation gesture."
On the other hand, Fram does teach "wherein a degree to which the digital object is visually manipulated relative to the axis of manipulation is based on a length of the manipulation gesture."
Fram discloses that a 3D object is rotated around an axis based on the distance (length) the finger is slid (manipulation gesture) [See Col 3, Ln 46-57].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Kajiya's object manipulation, and Benko's manipulation speed modification to incorporate the teachings of Fram's finger distance rotation.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Fram's finger distance rotation would have predictably resulted in giving the user increased control over the amount of rotation.
As to claim 12, Kajiya, and Benko do not disclose "wherein a degree to which the digital object is visually manipulated relative to the axis of manipulation is based on a length of the manipulation gesture."
On the other hand, Fram does teach "wherein a degree to which the digital object is visually manipulated relative to the axis of manipulation is based on a length of the manipulation gesture."

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Kajiya's object manipulation, and Benko's manipulation speed modification to incorporate the teachings of Fram's finger distance rotation.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Fram's finger distance rotation would have predictably resulted in giving the user increased control over the amount of rotation.
Claims 8, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kajiya et al (US 20110041098 A1 thereafter "Kajiya"), in view of Benko et al (US 20070247435 A1 thereafter "Benko"), in view of Xin et al (US 20140129990 A1 thereafter “Xin”).
As to claim 8, Kajiya, and Benko do not disclose "receiving, by the at least one computing device, user input of a removal gesture to the axis of manipulation visible on the display surface, the removal gesture terminating the activated manipulation mode and removing the axis of manipulation."  
On the other hand, Xin does teach “receiving, by the at least one computing device, user input of a removal gesture to the axis of manipulation visible on the display surface, the removal gesture terminating the activated manipulation mode and removing the axis of manipulation."

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Kajiya's object manipulation, and Benko's manipulation speed modification to incorporate the teachings of Xin’s snap to axis manipulation.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Xin’s snap to axis manipulation would have predictably resulted in allowing a user to quickly transition between different rotation axis constraints and provide visual feedback, as would have been suggested to one skilled in the art by Xin [See ¶-92].
As to claim 16, Kajiya, and Benko do not disclose "wherein the instructions are further executable by the one or more processors to receive user input of a removal gesture to the axis of manipulation visible on the display surface that causes the activated manipulation mode to be terminated and the axis of manipulation to be removed."  

Xin discloses that a snap-to-axis (axis of manipulation) is displayed and an arcball rotation tool for rotating an object as shown in Fig 10D [See ¶-92]. When the user moves the rotation tool outside of the snap-to-axis region (removal gesture), the axis disappears and the rotation mode changes to a free rotation [See ¶-92]. A skilled artisan would understand that the axis restricted rotation (activated manipulation mode) caused by the snap-to-axis region is terminated when the axis disappears and the rotation mode changes to the free rotation. The arcball is controlled by touch input (touch gestures) [See ¶-91].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Kajiya's object manipulation, and Benko's manipulation speed modification to incorporate the teachings of Xin’s snap to axis manipulation.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Xin’s snap to axis manipulation would have predictably resulted in allowing a user to quickly transition between different rotation axis constraints and provide visual feedback, as would have been suggested to one skilled in the art by Xin [See ¶-92].
As to claim 20, Kajiya, and Benko do not disclose "terminating, by the at least one computing device, the activated manipulation mode and removing, by the at least one computing device, the axis of manipulation responsive to receiving user input of a removal gesture to the axis of manipulation visible on the display surface."  
On the other hand, Xin does teach “terminating, by the at least one computing device, the activated manipulation mode and removing, by the at least one computing device, the axis of manipulation responsive to receiving user input of a removal gesture to the axis of manipulation visible on the display surface."
Xin discloses that a snap-to-axis (axis of manipulation) is displayed and an arcball rotation tool for rotating an object as shown in Fig 10D [See ¶-92]. When the user moves the rotation tool outside of the snap-to-axis region (removal gesture), the axis disappears and the rotation mode changes to a free rotation [See ¶-92]. A skilled artisan would understand that the axis restricted rotation (activated manipulation mode) caused by the snap-to-axis region is terminated when the axis disappears and the rotation mode changes to the free rotation. The arcball is controlled by touch input (touch gestures) [See ¶-91].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Kajiya's object manipulation, and Benko's manipulation speed modification to incorporate the teachings of Xin’s snap to axis manipulation.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Xin’s snap to axis manipulation would have predictably resulted 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO BORJA whose telephone number is (571)272-9763.  The examiner can normally be reached on Monday- Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/ROBERTO BORJA/Primary Examiner, Art Unit 2173